DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/21/2022.  The arguments set forth are addressed herein below.  Claims 1-11, 13, 15-17, and 19-22 remain pending, Claims 21 and 22 have been newly added, and Claims 12, 14, and 18 have been currently canceled.  Currently, Claims 1, 2, 5, 6, 8-11, 13, 15, and 16 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, 15-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a system (i.e., a machine) in claims 1-10, 11, 13, 15, 21, and 22 and a method (i.e., a process) in claims 16, 17, 19, and 20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a] system and method for providing progressive awards can include a computing device in communication with a memory” (abstract).  More particularly, representative claims 1, 11, and 16 recite the following (with emphasis):
1.  A system comprising:
A particular gaming device of a plurality of gaming devices, the particular gaming device being configured to at least: 
generate at least one outcome of a wagering game using at least one bet amount, wherein the at least one outcome comprises a plurality of indicia; and
increment an accrued hand count in response to generating the at least one outcome of the wagering game, wherein the accrued hand count comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device; and 
at least one computing device configured to: 
in response to receiving an indication from the particular gaming device of the at least one outcome being generated:
update a progressive value based on the at least one bet amount from the particular gaming device; 
determine if a progressive threshold is satisfied based on an accrued hand count of the particular gaming device; and 
in response to the progressive threshold being satisfied:
identify the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the accrued hand count; and
 provide an award to the particular gaming device based on the progressive value.
11.  A system comprising:
a data store; and 
at least one computing device in communication with the data store, the at least one computing device being configured to at least: 
receive a message from a particular gaming device of a plurality of gaming devices, the message indicating a hand count value and a patron identifier associated with a user account, wherein the hand count value comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device;
store the hand count value in the data store in association with the patron identifier; 
assign the particular gaming device to a progressive tier based on the hand count value; 
increase a progressive value based on the hand count value; 
determine whether a progressive threshold is satisfied based on the increase to the progressive value; and 
in response to the progressive threshold being satisfied:
identify the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the hand count value; and
 provide an award to the particular gaming device based on the progressive value.
16.  A method comprising:
receiving, from a particular gaming device of a plurality of gaming devices, an indication of an amount of hand count credits;
assigning a progressive level to the particular gaming device based on the amount of hand count credits, the progressive level including a progressive threshold and a progressive value with a randomly generated magnitude; 
receiving an input via the particular gaming device;
in response to the input, generating, via the particular gaming device, at least one outcome of a wagering game;
incrementing the amount of hand count credits in response to generating the at least one outcome of the wagering game, wherein the amount of hand count credits comprises a plurality of hand count credits individually associated with a different historical wagering game played on the particular gaming device;
increasing the progressive value based on the amount of hand count credits being incremented;
determining whether the progressive value as increased satisfies the progressive threshold; and 
upon determining that the updated progressive value satisfies the progressive threshold: 
identifying the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the amount of hand count credits; and
providing an award to the particular gaming device.
The underlined portions of claims 1, 11, and 16 generally encompass the abstract idea. Dependent claims 2-10, 13, 15, 17, and 19-22 further define the abstract idea by introducing further rules for playing/executing a game for providing a progressive award.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., commercial or legal interactions including legal obligations) and/or;
a mental process (e.g., concepts performed in the human mind, including observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for playing/executing a game for providing a progressive award.  The limitations about updating, determining, and providing an award are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “a particular gaming device of a plurality of gaming devices,” “a data store,” and “at least one computing device,” nothing in the claim(s) elements precludes the steps from being a method of organizing human activity.  A person entering some monetary amount in order to play a game and win an award is akin to legal obligations or business relations and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions and/or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using a particular gaming device of a plurality of gaming devices, a data store, and at least one computing device to perform rules/steps for playing/executing a game for providing a progressive award. The components in these steps are recited at a high-level of generality (e.g., as a generic processor and storage device can perform the generic computer functions of updating determining and providing) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1, 11, and 16 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a particular gaming device of a plurality of gaming devices, a data store, and at least one computing device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, a computing device, a data store, and a particular gaming device can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-solution activity.  
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 106 (shown in phantom) mounted, in one embodiment, inside the gaming device 10, which issues tickets 108 through an aperture 110 or any suitable secure ticket feeder (See Para. 47, Para. 49, and Fig. 1 of Chamberlain).
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.

[0070] The gaming device 106 can include, for example, an amusement device, a slot machine, or other gaming device with a processor-based system such as a computer system. Such a computer system may be embodied in the form of a computing device in a slot machine cabinet, a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, or other devices with like capability. The gaming device 106 can include a display 108. The display 108 can include, for example, one or more devices such as liquid crystal display (LCD) displays, gas plasma-based flat panel displays, organic light-emitting diode (OLED) displays, electrophoretic ink (E ink) displays, LCD projectors, or other types of display devices, etc.

As such, a computing device, a data store, and a particular gaming device, for playing/executing a game for providing a progressive award, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 70).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to rules/steps for playing/executing a game for providing a progressive award (Claims 2-10, 13, 15, 17, and 19-22).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory, a computing device, a data store, and a gaming device to perform the game for providing a progressive award amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Milligan et al. (US 2013/0252720 A1) (henceforth, “Milligan”).
Regarding claim 1, Milligan teaches a system comprising:
a particular gaming device (e.g., gaming machine 100 in Para. 14 and Fig. 1) of a plurality of gaming devices (e.g., gaming system 300 that includes a plurality of gaming machines 100 in Para. 24 and Fig. 3), the particular gaming device being configured to at least: 
generate at least one outcome of a wagering game using at least one bet amount (e.g., the game play event associated with a wager and determine game play outcome in Para. 31 and Fig. 4), wherein the at least one outcome comprises a plurality of indicia (e.g., presentation device 114 is used to display one or more game images, symbols, and/or indicia such as a visual representation or exhibition of movement of an object such as a mechanical, virtual, or video reel in Para. 17 and Fig. 1); and 
increment an accrued hand count in response to generating the at least one outcome of the wagering game (e.g., a game play counter is adjusted 412 based on each game play in Para. 43 and Fig. 4), wherein the accrued hand count comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device (e.g., gaming machine 100 and/or gaming server 302 awards 417 one or more game tokens to the player based on the game played, which can be any game played in a session or across one or more sessions in Para. 33 and Para. 44); and 
at least one computing device (e.g., controller 202 in Para. 20 and Fig. 2) configured to: 
in response to receiving an indication from the particular gaming device of the at least one outcome being generated (e.g., game play event 405 in Para. 30): 
update a progressive value based on the at least one bet amount from the particular gaming device (Para. 31);
determine if a progressive threshold is satisfied based on the accrued hand count of the particular gaming device (e.g., the jackpot trigger condition includes a target quantity of games played in Para. 35); and 
in response to the progressive threshold being satisfied:
identify the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the accrued hand count (e.g., gaming machine 100 and/or gaming server 302 determines 420 whether one or more jackpot trigger conditions are satisfied based at least in part on the game play event in Para. 35); and 
provide an award to the particular gaming device based on the progressive value (e.g., if a jackpot trigger condition is satisfied, gaming machine 100 and/or gaming server 302 presents 425 a jackpot award notification and a jackpot credit is awarded 430 to the player in Para. 36).
Regarding claim 2, Milligan teaches the particular gaming device is further configured to increment the accrued hand count in response to generation of each of the at least one outcomes (e.g., a game play counter is adjusted 412 based on each game play in Para. 43 and Fig. 4).
Regarding claim 3, Milligan teaches the accrued hand count comprises a progressive hand count value, and updating the progressive value comprises incrementing the progressive hand count value (e.g., when the game event is initiated the game play counter (i.e., count for obtaining the jackpot) and a portion of the wager is allocated to the jackpot (i.e., updating the progressive value) in Fig. 4, Steps 405-412).
Regarding claim 4, Milligan teaches the progressive threshold is satisfied further based on the plurality of indicia indicating a predetermined prize has been won on the wagering game (e.g., a jackpot award strategy defines a jackpot trigger condition, which may include, for example, a target quantity of games played and/or a target pattern of game symbols in Para. 39).
Regarding claim 6, Milligan teaches the accrued hand count comprises a total of hand counts accrued by at least one patron (e.g., game play outcomes can include a player account corresponding to the player (e.g., across one or more sessions) in Para. 44).
Regarding claim 7, Milligan teaches the award comprises a progressive jackpot award (e.g., progressive jackpot mode in Para. 27 and wager allocations to a jackpot in Para. 31).
Regarding claim 8, Milligan teaches the computing device is further configured to provide the award by initiating a bonus game (e.g., after determining 420 that a jackpot trigger condition is satisfied, gaming server 302 transmits 505 a competitive bonus event to gaming machines 100 in Para. 53).
Regarding claim 9, Milligan teaches the computing device is further configured to provide the award by initiating a respective bonus game on each of a plurality of gaming devices assigned to an awarded progressive (e.g., after determining 420 that a jackpot trigger condition is satisfied, gaming server 302 transmits 505 a competitive bonus event to gaming machines 100 in Para. 53).
Regarding claim 10, Milligan teaches the at least one computing device is further configured to: determine if a second progressive threshold is satisfied based on the accrued hand count; and in response to the second progressive threshold being satisfied: identify a second one of the plurality of gaming devices associated with satisfying the second progressive threshold based on a hand count associated with the second one of the plurality of gaming devices; and provide, to the second one of the plurality of gaming devices, a second award based on a second progressive value corresponding to a different progressive level than the progressive value (e.g., gaming system 300 that includes a plurality of gaming machines 100, such that, any of the machines 100 can trigger a jackpot based on a target quantity of games played in Para. 24 and Para. 43).
Regarding claim 21, Milligan teaches the at least one computing device is configured to: receive patron data for a patron from the particular gaming device of the plurality of gaming devices; authenticate the patron on the particular gaming device based on the patron data; and in response to authenticating the patron: determine a number of hand count credits associated with the patron; and transmit the number of hand count credits to the particular gaming device (e.g., player authentication and data transfer and storage in Para. 36, Para. 24, and Fig. 3).
Regarding claim 22, Milligan teaches the at least one computing device is configured to: retrieve a patron accrued hand count associated with a patron account (e.g., player authentication and data transfer and storage in Para. 36, Para. 24, and Fig. 3); and restrict a payout of the award to the patron based on the patron accrued hand count (e.g., jackpot trigger and determine an allocation of the jackpot credit based at least in part on competitive play (i.e., restricting payout of the award) in Para. 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 11, 13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan in view of Dewaal et al. (US 2009/0111561 A1) (henceforth, “Dewaal”).
Regarding claims 11 and 5, Milligan teaches a system comprising:
a data store (e.g., gaming server and memory area 306 in Fig. 3); and 
at least one computing device in communication with the data store (e.g., gaming machine 100 in Fig. 3), the at least one computing device being configured to at least: 
receive a message from a particular gaming device of a plurality of gaming devices, the message indicating a hand count value and a patron identifier associated with a user account (e.g., player authentication and data transfer and storage in Para. 36, Para. 24, and Fig. 3), wherein the hand count value comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device (e.g., gaming machine 100 and/or gaming server 302 awards 417 one or more game tokens to the player based on the game played, which can be any game played in a session or across one or more sessions in Para. 33 and Para. 44);
store the hand count value in the data store in association with the patron identifier (e.g., player authentication and data transfer and storage in Para. 36, Para. 24, and Fig. 3); 
increase a progressive value based on the hand count value (e.g., jackpot value will increase while quantity of games played is increased in Para. 43 and Fig. 4); 
determine whether a progressive threshold is satisfied based on the increase to the progressive value (e.g., as jackpot value increased so does the quantity of games played, eventually triggering the jackpot in Para. 43 and Fig. 4); and 
in response to the progressive threshold being satisfied:
identify the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the hand count value (e.g., gaming machine 100 and/or gaming server 302 determines 420 whether one or more jackpot trigger conditions are satisfied based at least in part on the game play event in Para. 35); and 
provide an award to the particular gaming device based on the progressive value (e.g., if a jackpot trigger condition is satisfied, gaming machine 100 and/or gaming server 302 presents 425 a jackpot award notification and a jackpot credit is awarded 430 to the player in Para. 36).
But Milligan although teaching jackpot awards (Para. 36), lacks in explicitly teaching assign the gaming device to a progressive tier based on the hand count value.  In a related disclosure, Dewaal teaches  a plurality of personal progressive awards arranged in a personal multi-level progressive configuration (see abstract).  More particularly, Dewaal teaches there are three personal progressive levels which contribute a number of points (i.e., a hand count or points that are accumulated from game play) toward winning the system progressive and provide value to the system progressive (i.e., the top tier award in Para. 131).  Dewaal states that “[j]ackpot fatigue can occur when a player no longer finds an award desirable or worth the cost of continuing to play” and “[t]his desire to quit playing is also due to the fact that a player may feel they must wait a substantial period of time for the jackpot to climb back to a high value.” (Para. 8).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system of Milligan to include the tiered jackpot features of Dewaal in order to provide continued game play through a jackpot variation, as beneficially taught by Dewaal.
Regarding claim 13, Milligan as modified by Dewaal teaches the at least one computing device is further configured to: update a second progressive value based on the coin-in value (Dewaal - e.g., personal progressive in Fig. 5A and Para. 14-15); and determine that the progressive threshold is satisfied when the progressive value at least equals the progressive threshold and the second progressive value at least equals a coin-in threshold (Dewaal - e.g., the quantity of points which must be accumulated by a player to win the designated progressive award is predetermined in Para. 99 and triggering event in Para. 103).
Regarding claim 15, Milligan as modified by Dewaal teaches the at least one computing device is further configured to reset the progressive threshold based on a pseudo-random seed value (Milligan - Para. 40), wherein the award comprises a magnitude of coin-in (Dewaal - e.g., coin-in in Para. 14-15) and the pseudo-random seed value comprises a portion of the coin-in from the award (Milligan – Step 410 in Fig. 4 and Dewaal - Para. 14-15, Para. 39, and Para. 142).
Regarding claim 16, Milligan teaches a method comprising:
receiving, from a particular gaming device of a plurality of gaming devices, an indication of an amount of hand count credits (e.g., game tokens awarded in Para. 33-34); 
receiving an input via the particular gaming device (e.g., input device in abstract); 
in response to the input, generating, via the particular gaming device, at least one outcome of a wagering game (e.g., game play event in Para. 30 and Fig. 4)
incrementing the amount of hand count credits in response to generating the at least one outcome of the wagering game, wherein the amount of hand count credits comprises a plurality of hand count credits individually associated with a different historical wagering game played on the particular gaming device (e.g., gaming machine 100 and/or gaming server 302 awards 417 one or more game tokens to the player based on the game played, which can be any game played in a session or across one or more sessions in Para. 33 and Para. 44);
increasing the progressive value based on the amount of hand count credits being incremented (e.g., as game play event is executed the jackpot is increased and the game play tokens are increased in Para. 33 and Para. 44 and Fig. 4);
determining whether the progressive value as increased satisfies the progressive threshold (e.g., as jackpot value increased so does the quantity of token, eventually triggering the jackpot in Para. 44 and Fig. 4); and 
upon determining that the updated progressive value satisfies the progressive threshold:
 identify the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the hand count credits (e.g., gaming machine 100 and/or gaming server 302 determines 420 whether one or more jackpot trigger conditions are satisfied based at least in part on the game play event in Para. 35 and Para. 44); and 
provide an award to the particular gaming device based on the progressive value (e.g., if a jackpot trigger condition is satisfied, gaming machine 100 and/or gaming server 302 presents 425 a jackpot award notification and a jackpot credit is awarded 430 to the player in Para. 36).
But Milligan although teaching jackpot awards (Para. 36), lacks in explicitly teaching assigning a progressive level to a gaming device based on the amount of hand count credits and the progressive level including a progressive threshold and a progressive value with a randomly generated magnitude.  In a related disclosure, Dewaal teaches  a plurality of personal progressive awards arranged in a personal multi-level progressive configuration (see abstract).  More particularly, Dewaal teaches there are three personal progressive levels which contribute a number of points (i.e., a hand count or points that are accumulated from game play) toward winning the system progressive and provide value to the system progressive (i.e., a progressive level) in Para. 131), designated number of points in diamond 112 of Fig. 3 and Para. 112, and progressive awards randomly determined in Para. 14.  Dewaal states that “[j]ackpot fatigue can occur when a player no longer finds an award desirable or worth the cost of continuing to play” and “[t]his desire to quit playing is also due to the fact that a player may feel they must wait a substantial period of time for the jackpot to climb back to a high value.” (Para. 8).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system of Milligan to include the progressive level features of Dewaal in order to provide continued game play through a jackpot variation, as beneficially taught by Dewaal.
Regarding claim 17, Milligan as modified by Dewaal teaches the award comprises suspending a hand count-based payout limitation for a predetermined time period (e.g., no trigger event occurring in Para. 103 and diamond 106).
Regarding claim 19, Milligan as modified by Dewaal teaches the input comprises a second amount of hand count credits; and updating the progressive value based on the input comprises incrementing the progressive value based on the second amount of hand count credits (e.g., multi-level progressives provide different numbers of points for accumulation in Para. 11 and Figs. 5A-5J).
Regarding claim 20, Milligan as modified by Dewaal teaches providing a ticket, wherein the ticket encodes the updated progressive value (Milligan – Para. 15-16 and Dewaal - Para. 50 and Para. 86).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Milligan) has been applied.
Applicant's arguments, regarding the 35 USC 101 rejection, filed 07/21/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 101 rejection, Applicant argues, “The present claims are not directed to methods of organizing human activity as alleged. The October 2019 Update: Subject Matter Eligibility (hereinafter the “October 2019 Update”) sets forth three categories for methods of organizing human activity, namely, 1. “Fundamental Economic Practices or Principles,” 11. “Commercial or Legal Interactions,” and i11. “Managing Personal Behavior or Relationships or Interactions Between People.” As noted, the Office Action alleges the claims are directed to (ii), to which Applicant respectfully disagrees. The October 2019 Update specifies that (11) “include[s] subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.”
However, the present claims do not relate to any of the enumerated agreements. In fact, the present claims are not related to agreements at all. For example, the claims are not related to providing a transaction performance guaranty as was the case in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). Instead, exemplary claim | relates to “identify[ing] the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the accrued hand count” and “provid[ing] an award to the particular gaming device based on the progressive value,” where the accrued handcount is incremented “in response to generating the at least one outcome of the wagering game” and “the accrued hand count comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device,” which does not involve forming any type of agreement. Accordingly, the present claims are not related to commercial or legal interactions including legal obligations as alleged.
The present claims are not directed to mental processes including concepts performed in the human mind as alleged. Rather than being directed to methods of organizing human activity, the present claims are similar to Example 39 in the Subject Matter Eligibility Examples 37 to 42. In Example 39, the example claim sets forth a patent eligible concept of collecting data, applying transformations to the data, creating training sets, and training a neural networks. Similarly, exemplary claim 1 sets forth steps for a particular gaming device to “generate at least one outcome of a wagering game using at least one bet amount...and increment an accrued hand count in response to generating the at least one outcome of the wagering game, wherein the accrued hand count comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game played on the particular gaming device” while at least one computing device “update[s] a progressive value based on the at least one bet amount from the particular gaming device; determine[s] if a progressive threshold is satisfied based on the accrued hand count of the particular gaming device; and in response to the progressive threshold being satisfied: identif[ies] the particular gaming device of the plurality of gaming devices as satisfying the progressive threshold via the increment of the accrued hand count; and provide[s] an award to the particular gaming device based on the progressive value.” (Emphasis added). Similar to Example 39, the aforementioned steps cannot practically be performed in a human mind.”
Examiner respectfully disagrees.
The Specification at paragraph 8 states that the invention generally relates to a “jackpot or bonus awarding mechanism that can be executed when a predetermined progressive trigger is met”. The Examiner has determined that the claim sets forth a variation of a known jackpot game having rules for conducting the game and are directed to organizing human activities and an abstract concept. Here, the claim sets forth a method or steps of playing a jackpot game subject to a series of rules which is a certain method of organizing human activities i.e. a judicial exception. In re Smith, 815 F.3d 816 (Fed. Cir. 2016) held a claimed “method of conducting a wagering game” using a deck of playing cards was drawn to an abstract idea. In re Marco Guldenaar Holding B.V.,911 F.3d 1157 (Fed. Cir. 2018) held that a method of playing a dice game with a wager was an abstract concept. In that case is was held that claims directed to the “rules for playing a dice game” were held to be an abstract concept. /d. at 1160, 1161. Here, the claims at issue here are largely drawn to a wagering game with indicia and a progressive jackpot and similarly a game subject to a set of rules and thus consider the claim set forth a certain method of organizing human activities, i.e., a judicial exception.
Thus, the claims recite a judicial exception as identified above.
Next, determine whether the claim recites additional elements in the claim to integrate the judicial exception into a practical application. See Guidance, 84 Fed. Reg. at 54-55. The Revised Guidance references the MANUAL OF PATENT EXAMINING PROCEDURE (“MPEP”) §§ 2106.05(a)-(c) and (e)-(h).

Here, the claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather, we determine that nothing in the claims imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort to monopolize the judicial exception.
For example, in claim 1 the steps of [1] “generate at least one outcome of a wagering game using at least one bet amount, wherein the at least one outcome comprises a plurality of indicia”, [2] “increment an accrued hand count in response to generating the at least one outcome of the wagering game, wherein the accrued hand count comprises a plurality of hand count credits and each of the plurality of hand count credits are individually associated with a different historical wagering game”, [3] “update a progressive value based on the at least one bet amount”, [4] “determine if a progressive threshold is satisfied based on an accrued hand count”, and [5] “provide an award to the particular gaming device based on the progressive value”, are merely steps performed by a generic computer that do not improve computer functionality. That is, these recited steps [1]-[5] “do not purport to improve the functioning of the computer itself” but are merely generic functions performed by a generic processor. Likewise, these same steps [1]-[5] listed above do not improve the technology of the technical field and merely use generic computer components and functions to perform the steps. Also, the recited method steps [1]-[5] above do not require a “particular machine” and can be utilized with a general purpose computer, and the steps performed are purely conventional. In this case the general purpose computer is merely a tool to perform the above-identified abstract idea. Further, the claim as a whole fails to effect any particular transformation of an article to a different state. The recited steps [1]-[5] fail to provide meaningful limitations to limit the judicial exception and rather are mere instructions to apply the abstract idea with a generic computer.
Considering the elements of the claim both individually, and as an ordered combination, the functions performed by the computer system at each step of the process are purely generic. Each step of the claimed system does no more than require a generic computer to perform a generic computer function. Thus, the claimed elements have not been shown to integrate the judicial exception into a practical application as set forth in the Revised Guidance which references the MANUAL OF PATENT EXAMINING PROCEDURE (“MPEP”) §§ 2106.05(a){c) and (e}(h).
Turning to the second step of the Alice and Mayo framework, we determine that the claim does not contain an inventive concept sufficient to “transform” the abstract nature of the claim into a patent-eligible application. The claim both individually and as an ordered combination fails to add subject matter beyond the judicial exception that is not well-understood, routine, and conventional in the field. Rather the claim uses well- understood, routine, and conventional activities previously known in the art and they are recited at a high level of generality. The Specification at paragraph 70 for example describes using conventional computer components such as a desktop computer in a conventional manner. The claim specifically includes recitations for computers to implement the system but these computer components are all used in a manner that is well-understood, routine, and conventional in the field. Thus, the record evidences that the claimed computer components which are used to implement the claimed system are well understood, routine, or conventional in the field.
Furthermore, the Applicant’s the claims at issue are largely drawn to a wagering game with indicia and a progressive jackpot and do not appear to be analogous with cited Example 39 which refers to neural networks.  Additionally, the amended claim language reciting, “a particular gaming device of a plurality of gaming devices” appears to be referring to a specific device out of a group of devices.  Nothing further is claimed as to the details of the “particular gaming device” or the plurality of gaming devices or to their connectivity.  Thus, the functions performed by the computer system at each step of the process are purely generic (e.g., identifying a device or receiving a message). Each step of the claimed system does no more than require a generic computer to perform a generic computer function.
For these above reasons the 101 rejection of claims, as shown above, is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715